UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4957



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PRINT DANIEL SWANSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:06-cr-00061)


Submitted: May 25, 2007                        Decided:   July 5, 2007


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason D. Parmer, PARMER LAW OFFICE, Hinton, West Virginia, for
Appellant. John Lanier File, OFFICE OF THE UNITED STATES ATTORNEY,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Print Daniel Swanson Jr., pled guilty to possession with

intent   to     distribute      cocaine,       in   violation    of    21    U.S.C.A.

§ 841(a)(1), and was sentenced to 280 months in prison.                     On appeal,

Swanson’s      attorney   has    filed     a   brief   pursuant       to    Anders   v.

California, 386 U.S. 738 (1967), finding no meritorious issues for

appeal   but    challenging      the   district      court’s    consideration        at

sentencing of a quantity of drugs he admitted to during police

questioning but was more than that which was required to support

his conviction.         Swanson has filed a pro se supplemental brief,

essentially arguing that his attorney failed to adequately inform

him of the possibility that his admitted statements could be used

against him to enhance his sentence and also that his attorney

failed to challenge the propriety of the use of those statements.

            We conclude that the district court properly considered

the additional quantity of drugs because, under the sentencing

guidelines,      drug    quantities      not    specified   in    the       counts   of

conviction are considered relevant conduct when they are part of

the same course of conduct or common plan or scheme.                         See U.S.

Sentencing Guidelines Manual § 1B1.3(a)(2).                     Moreover, because

Swanson’s attorney’s alleged ineffectiveness does not “conclusively

appear[] from the record,” Swanson’s claim that his attorney was

ineffective cannot be addressed on direct appeal. United States v.




                                       - 2 -
Baldovinos, 434 F.3d 233, 239 (4th Cir.), cert. denied, 126 S. Ct.

1407 (2006).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Swanson’s conviction and sentence.     This court

requires that counsel inform Swanson, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Swanson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Swanson.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -